Title: To George Washington from Andrew Ellicott, 1 February 1791
From: Ellicott, Andrew
To: Washington, George



Sir
Philadelphia Feby 1st 1791

I observe by the treaty of peace between the United States, and Creek Indians, that the running of certain lines agreed upon by the Secretary of War, on behalf of the United States, and the principal Chiefs of the Creeks, (limiting the claims of the two Nations,) is to commence next October.
From a long, and extensive practice in the running of astronomical, and other lines, and being likewise possessed of all the necessary instruments for executing such work with the greatest accuracy, I am induced to offer my services on the above occasion. I have the honor to be with the Highest respect your most Obedient servant

Andw Ellicott

